Citation Nr: 1415856	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-48 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a skin condition to include pseudofolliculitis barbae (PFB).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Observer


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to April 1974, November 1989 to May 1990 and from September 1990 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  The Board has recharacterized the claim as reflected in the title page of this decision to better reflect the Veteran's contentions.

The Veteran testified at an Atlanta, Georgia, Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in February 2014.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure review of the totality of the evidence.  


FINDINGS OF FACT

1.  The evidence received since the last final denial of service connection for a skin condition in the March 2005 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

2.  Pseudofolliculitis barbae clearly and unmistakably preexisted the Veteran's second and third periods of active duty; however, it is not shown by clear and unmistakable evidence that the disorder was not aggravated by service.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 2005 rating decision in relation to the Veteran's claim for entitlement to service connection for a skin condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Service connection for a skin condition diagnosed as pseudofolliculitis barbae is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of service connection, further discussion of the VCAA is not required.  

New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

In a March 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a skin disorder on the basis that the claimed disability was neither shown to have manifested during service or to otherwise be related to service.  The Veteran did not express disagreement with this decision within one year of receiving notice.  Thus, that decision became final.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Veteran submitted lay statements asserting his pseudofolliculitis barbae, diagnosed in service, has continued ever since.  During his Board hearing in February 2014, the Veteran pointed to an observable lump on his cheek that he contends manifested during service and was tender to the touch.  The Board finds that the submission of lay statements asserting symptoms of his PFB have continued since active duty, satisfies the requirements for new and material evidence.  Consequently, the March 2005 claim for service connection is reopened.

Service connection

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

The Veteran asserts he has a current condition of PFB that onset during service and has continued since.  See February 2014 Board Hearing.  

Service treatment records (STRS) are positive for a diagnosis and complaints of PFB in service.  See January 1990 Dermatology Clinic record.   The STR indicates the Veteran had PFB for many years prior to his first visit in 1990 with complaints of irritation from shaving.   He had a large amount of scarring on his face and neck.  Although the record indicates the Veteran had PFB prior to his second period of active duty, it was not noted on entry, therefore he is entitled to the presumption of soundness.  

Although PFB was not noted on entry for 38 U.S.C.A. § 1111 purposes, the Board finds that there is clear and unmistakable evidence sufficient to rebut the presumption of soundness in this case.  The Board has considered holdings of the Court indicating that a mere self-report of symptoms prior to service does not necessarily constitute clear and unmistakable evidence of a preexisting condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  The Board finds, however, that this particular case is distinguishable because PFB is a type of skin condition that lends itself particularly well to lay observation.  See, e.g., McCartt v. West, 12 Vet. App. 164   (1999) (skin disorders capable of lay observation).  The Board adds that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736   (1992). 

Having found that the disability preexisted his second and third periods of active duty, the Board must consider whether there is clear and unmistakable evidence that the disability was not aggravated by service.  As noted, service treatment records (STRS) are positive for a diagnosis and complaints of PFB in service.  The Veteran provided probative testimony that his skin symptoms have continued since service and pointed to an observable lump on the side of his face during his hearing.  The Veteran is competent to report his observable symptomology of facial irritations that have continued since his initial diagnosis in service and the Board has no reason to doubt their credibility.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Given this evidence, the Board cannot say that the claimed disorder was clearly and unmistakably not aggravated by service.  In essence, the high evidentiary threshold for denying the claim has not been met.  Accordingly, service connection for a skin condition diagnosed as pseudofolliculitis barbae is warranted.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a skin condition is reopened.

Entitlement to a skin disorder diagnosed as pseudofolliculitis barbae is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


